 
EMPLOYMENT AGREEMENT
 
THIS AGREEMENT (“Agreement”) is made and entered into as of the 15th day of
October, 2014 (“Effective Date”), by and between Radio One, Inc. (“Company”), a
Delaware corporation having its principal place of business at 1010 Wayne
Avenue, 14th Floor, Silver Spring, Maryland, and Linda J. Vilardo (“Employee”),
an individual.
 
 
RECITALS


WHEREAS, Company is engaged in the business of owning and managing broadcast
media, directly and through subsidiaries and affiliates, including certain radio
stations serving various Nielsen Audio Total Survey Areas; and


WHEREAS, Company desires to employ Employee to perform such services as
described below, in accordance with the terms hereof; and


WHEREAS, Employee desires to be employed by Company, in accordance with the
terms hereof;


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Company and Employee, intending to
be legally bound, hereby agree as follows:

 
COVENANTS


1.  
Employment.  Company hereby employs Employee in the position of Executive Vice
President and Chief Administrative Officer.

 
2.  
Term and Exclusive Negotiation Period.

 
(a)  
Term. Employee’s employment under this Agreement shall commence on January 1,
2014 (“Commencement Date”) and shall continue in full force and effect for a
period of three (3) years until December 31, 2016 (“Term”), unless earlier
terminated by Company pursuant to the provisions of Section 10 hereof.

 
(b)  
Exclusive Negotiation Period. The parties hereto agree that either of them may
initiate a period of exclusive good faith negotiation to commence no earlier
than ninety (90) days prior to the expiration date of this Agreement and
terminate thirty (30) days after Employee ceases to be employed by Company
(“Exclusive Negotiation Period”), during which time the parties will engage in
exclusive good faith negotiations for extending this Agreement on mutually
agreeable terms and conditions.  If either party initiates negotiations, Company
agrees to provide Employee with the compensation terms that Company would be
willing to pay to extend the Agreement for an additional period of time beyond
the Term. If the parties are unable to reach agreement to extend this Agreement
within the Exclusive Negotiation Period, Employee thereafter shall be permitted
to solicit and/or entertain offers from, and to negotiate with, third parties,
following the expiration of the Exclusive Negotiation Period.

 
3.  
Duties.

 
3.1.  
Employee hereby agrees to the following, without limitation:

 
(a)  
Employee shall perform such duties as are usual and customary for a Chief
Administrative Officer, including achieving annual business and performance
objectives as established by the Chief Executive Officer.

 
(b)  
Employee’s performance shall be at the direction of, and in accordance with the
determination of, the Chief Executive Officer.

 
3.2.  
Employee shall devote Employee’s best efforts to the business and affairs of
Company and the performance of Employee’s duties under this Agreement.

 
3.3.  
Employee shall devote Employee’s full time, energy, and skill to the performance
of the services in which Company is engaged, at such time and place as Company
may direct. Employee shall not undertake, either as an owner, director,
shareholder, employee or otherwise, the performance of services for compensation
(actual or expected), either directly or indirectly, on behalf of Employee or
any other person or entity, without the prior express written consent of
Company.

 
3.4.  
Employee shall faithfully and industriously assume and perform with skill, care,
diligence, and attention all responsibilities and duties connected with
Employee’s employment on behalf of Company.

 
3.5.  
The normal working hours of Employee shall be as established by the Chief
Executive Officer.

 
3.6.  
Employee shall be based in Company’s Corporate Offices in Silver Spring,
Maryland and shall reside in the Washington, D.C. metropolitan area.

 
1

--------------------------------------------------------------------------------

 
 
4.  
Compensation.

 
(a)  
Base Compensation. Subject to subsection (b) hereof, effective as of October 1,
2014, Employee’s base compensation shall be the amount of Six Hundred Thousand
Dollars ($600,000) per year, subject to applicable deductions and payable
semimonthly in accordance with Company’s standard payroll schedule and policy.

 
(b)  
Adjustment to Compensation. Company shall retain the right to adjust Employee’s
base compensation as a result of economic conditions, provided that other
similarly-situated employees shall have their compensation adjusted in a similar
manner.

 
(c)  
Completion Bonus. Upon Employee’s separation from employment with Company for
any reason, Company shall pay to Employee a Completion Bonus in the amount of
Employee’s then annual base compensation, subject to applicable deductions and
payable as a cash lump sum no later than thirty (30) days following Employee’s
last day of employment. The terms of this subsection shall survive the
expiration of this Agreement and shall not be superseded by any subsequent
agreement between Company and Employee, unless expressly set forth and
referenced therein.

 
(d)  
Annual Performance Bonus Potential.

 
(i)  
Performance Bonus. Employee shall be eligible to receive performance bonus
compensation in an amount not to exceed One Hundred Fifty Thousand Dollars
($150,000) per year, subject to applicable deductions, at the conclusion of each
calendar year that (i) Employee remains actively employed by Company,
(ii) Employee is in compliance with the terms of this Agreement as well as
Company policies, procedures, and directives concerning job performance and
conduct, and (iii) Employee achieves certain performance metrics as determined
by Company’s Chief Executive Officer and Board of Directors. For the avoidance
of doubt, eligibility for payment requires Employee to be actively employed by
Company on the date the bonus is paid.  Bonus criteria are subject to change by
Company, in its sole discretion, upon reasonable notice to Employee.  Subject to
Section 4(d)(iii) hereof, bonus payments due Employee pursuant to this
subsection shall be made to Employee as a cash lump sum no later than the end of
the quarter following the calendar year for which the bonus was calculated.

 
(ii)  
Discretionary Performance Bonus.  Employee shall be eligible to receive
discretionary performance bonus compensation in an amount not to exceed One
Hundred Fifty Thousand Dollars ($150,000) per year, subject to applicable
deductions, at the conclusion of each calendar year that (i) Employee remains
actively employed by Company, (ii) Employee is in compliance with the terms of
this Agreement as well as Company policies, procedures, and directives
concerning job performance and conduct, and (iii) Employee’s performance
satisfies certain criteria to be determined by Company’s Chief Executive Officer
and Board of Directors, in their sole discretion. For the avoidance of doubt,
eligibility for payment requires Employee to be actively employed by Company on
the date the bonus is paid.  Subject to Section 4(d)(iii) hereof, bonus payments
due Employee pursuant to this subsection shall be made to Employee as a cash
lump sum no later than the end of the quarter following the calendar year for
which the bonus was calculated.

 
(iii)  
Stock Substitution. Company, in its sole discretion, reserves the right to
substitute equivalent shares of Class D common stock under the Radio One 2009
Stock Option and Restricted Stock Grant Plan (“Plan”) in lieu of cash payments
otherwise due under Section 4(d)(i) through (ii) of this Agreement.  The number
of shares granted shall be equal to the amount of the bonus earned, divided by
the closing share price on the grant date, which date shall be the fifth
calendar day of the month following the date on which the bonus was calculated.
Other material terms of the stock grant shall be as set forth in the Plan and
related policies, which documentation shall be made available to Employee on or
about the effective date of the grant.

 
(e)  
Restricted Stock Grant.

 
(i)  
Subject to the provisions of the Plan, as defined in this Agreement, Employee
shall receive a restricted stock grant of Two Hundred Twenty Five Thousand
(225,000) shares of Class D common stock, provided that Employee remains
employed by Company on the vesting dates.  Such shares shall vest in equal
increments of Seventy Five Thousand (75,000) shares on April 6, 2015, December
31, 2015, and December 31, 2016.

 
(ii)  
Other material terms of the restricted stock grant and stock options shall be as
set forth in the Plan and related documentation to be made available to Employee
upon reasonable request.

 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
5.  
Paid Time Off and Benefits.

 
5.1.  
Employee shall be eligible to accrue up to Two Hundred Sixteen (216) Paid Time
Off (“PTO”) hours annually in accordance with Company’s PTO Policy. All PTO
requests must be approved in advance by the Chief Executive Officer.

 
5.2.  
Employee shall be eligible to participate in the employee benefit plans and
programs that Company generally makes available to its employees, subject to the
terms and conditions of each such benefit plan or program.  Notwithstanding the
foregoing, any severance payable to Employee shall be governed solely by this
Agreement, and Employee shall not be eligible to participate in any severance
program of general application maintained by Company.

 
5.3.  
Employee shall be entitled to paid health insurance benefits under the
Consolidated Omnibus Budget Reconciliation Act (COBRA) for a period of one (1)
year upon Employee’s separation of employment from Company, for any
reason.  Employee acknowledges and understands that all amounts paid to or on
behalf of Employee for COBRA benefits shall be treated as taxable income to
Employee for tax purposes.  The terms of this subsection shall survive the
expiration of this Agreement and shall not be superseded by any subsequent
agreement between Company and Employee, unless expressly set forth and
referenced therein.

 
5.4.  
Company reserves the right to amend or change, in its sole discretion, any of
its PTO, leave, and other employee benefit plans and programs.

 
6.  
Exclusive Services and Rights.  Employee shall not tender any services of the
kind or nature provided for under this Agreement, either directly or indirectly,
on behalf of Employee or any other person or entity, without the prior express
written consent of Company.

 
7.  
Personal Conduct.  Employee agrees to comply with all applicable policies,
requirements, directions, requests, and rules of Company, and further agrees to
not at any time commit any act, or become involved in any situation or
occurrence, that may reflect unfavorably on Company’s reputation, bring Company
into public scandal, or subject Company to ridicule, as determined solely by
Company, including but not limited to matters of moral turpitude, theft, fraud,
or deceit.  Employee acknowledges and agrees that violation of this Section 7
may subject Employee to disciplinary action, including, without limitation,
termination of employment.  It is understood and agreed that nothing in this
Section will be interpreted or applied in a manner that is inconsistent with
applicable laws.

 
8.  
Payola. Employee warrants and represents that Employee will not accept or agree
to pay any money, service or other valuable consideration, as defined in Section
507 of the Communications Act of 1934, as amended, for the broadcast of any
matter over Company’s stations, without Company’s approval and full disclosure
to the listening public at the time of broadcast. Employee agrees to promptly
notify the Chief Executive Officer and the Senior Vice President of Programming
Content of any occurrences whereby anyone offers any money, service or other
valuable consideration for the broadcast of any matter over Company’s stations.
Employee further warrants and represents that Employee will comply in all
respects with Company’s Payola, Plugola, & Music Selection Compliance Policy.
Employee acknowledges and agrees that Company shall have the right to terminate
this Agreement for cause upon Employee’s violation of this Section 8.

 
9.  
Plugola. Employee warrants and represents that Employee will not cause to be
broadcast any material that directly or indirectly promotes any activity in
which Employee has a financial interest, absent prior disclosure to, and
approval by, the Chief Executive Officer and the Senior Vice President of
Programming Content. Should the Chief Executive Officer and the Senior Vice
President of Programming Content grant such approval, Employee shall disclose
the fact of Employee’s financial interest in the activity to the listening
public. Employee acknowledges and agrees that Company shall have the right to
terminate this Agreement for cause upon Employee’s violation of this Section 9.

 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
10.  
Termination.

 
(a)  
Termination for Cause.  Employee’s employment may be terminated at any time for
cause.  For purposes of this Agreement, “cause” may include, but is not limited
to, any one or more of the following:

 
(i)  
Employee’s breach of any material provision of this Agreement.

 
(ii)  
Employee’s arrest, indictment, or conviction on a felony charge or other crime
involving moral turpitude, or plea of guilty or nolo contendere to a felony
charge or other crime involving moral turpitude.

 
(iii)  
Employee’s insubordination or willful refusal to follow the reasonable
instructions of Employee’s superiors, including but not limited to the Chief
Executive Officer or the Board of Directors.

 
(iv)  
Employee’s failure to perform the duties of the Employee’s position in a
satisfactory manner.

 
(v)  
Employee’s willful disregard of Company policies and procedures.

 
(vi)  
Any act or failure to act by Employee that in any manner threatens the
qualification of Company or its affiliates to maintain a broadcast license
issued by the Federal Communications Commission (“FCC”), or that results in a
violation of any rule or regulation of the FCC.

 
(vii)  
Employee’s making of any disparaging oral or written statements regarding
Company or any of its subsidiaries or affiliates, including, without limitation,
its officers, directors, shareholders, managers, clients, sponsors, or
advertisers, in a manner or under circumstances not protected by applicable law.

 
(viii)  
Employee’s acting in a tortious manner toward another employee, contractor,
listener, client, sponsor, or advertiser.

 
(ix)  
Employee’s use, possession, or distribution of illegal drugs, a non-prescribed
controlled substance, or alcohol, or Employee’s being under the influence of any
of the foregoing, on Company premises or during the performance of Employee’s
duties.

 
(x)  
Employee’s fraud, misappropriation of funds, embezzlement, theft or acts of
similar dishonesty.

 
(xi)  
Employee’s intentional or willful misconduct that may subject Company to
criminal or civil liability.

 
(xii)  
Breach of Employee’s duty of loyalty, including the diversion or usurpation of
corporate opportunities properly belonging to Company.

 
(xiii)  
Employee’s falsification of Company documents or other misrepresentation related
to the business and affairs of Company.

 
(xiv)  
Employee’s excessive tardiness or absenteeism.

 
(xv)  
Any conduct of Employee, whether on duty or off duty, that adversely affects
Company’s reputation and goodwill in the community, as determined by Company in
its sole discretion, where such conduct is not protected by applicable law.

 
(b)  
Termination for Other Than Cause. Company shall have the right to terminate
Employee’s employment at any time for other than cause.  In the event that
Company terminates Employee’s employment for other than cause, provided that
Employee executes a general liability release in a form satisfactory to Company,
Company shall pay to Employee the amount of six (6) months’ base compensation,
subject to applicable federal, state, and local deductions.  For purposes of
Section 409A of the United States Internal Revenue Code of 1986, as amended, and
the Treasury Regulations (including proposed regulations) and guidance
promulgated thereunder (collectively, “Code Section 409A”), Employee’s
termination pursuant to this subsection (b) is intended to mean an involuntary
Separation from Service as defined in Code Section 409A.

 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
(c)  
Termination by Death or Disability.

 
(i)  
Employee’s employment shall terminate immediately upon Employee’s death.  In the
event of termination by reason of death, Employee shall be entitled only to
compensation earned as of the last day worked.

 
(ii)  
Subject to compliance with federal and state laws, if Employee, with or without
a reasonable accommodation, shall be incapable of substantially performing the
essential functions, duties, responsibilities, and obligations set forth in this
Agreement, Company shall have the right to terminate Employee’s employment
immediately upon the date on which the Employee suffers a “Disability.”
“Disability” means that Employee is (a) unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, or (b) by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, receiving income replacement benefits for a period of
not less than three (3) months under an accident and health plan covering
employees of Company, or (c) determined to be totally disabled by the Social
Security Administration. In the event of termination by reason of disability,
Employee shall be entitled only to compensation earned as of the last day
worked.

 
(iii)  
Employee’s heirs, beneficiaries, successors, or assigns shall not be entitled to
any of the compensation or benefits to which Employee is entitled under this
Agreement, except: (a) to the extent specifically provided in this Employment
Agreement; (b) to the extent required by law; or (c) to the extent that
Company’s benefit plans or policies under which Employee is covered provide a
benefit to Employee’s heirs, beneficiaries, successors, or assigns.

 
(d)  
No Future Employment or Other Relationship.  In the event of the termination of
Employee’s employment, whether for cause or for other than cause, Employee
agrees never to seek, directly or indirectly, any employment, business or other
relationship with Company, or any subsidiary or affiliate of Company, on behalf
of Employee and/or on behalf of any person or entity associated in any way with
Employee. Employee acknowledges and agrees that Company and any of its
subsidiaries or affiliates, in their sole discretion, shall have the right to
reject any employment application, business proposal, or other proposal made by
Employee, or made on Employee’s behalf, or made by or on behalf of any person or
entity associated in any way with Employee.  Employee further acknowledges and
agrees that the terms of this subsection shall be good and sufficient cause for
Company, or any subsidiary or affiliate of Company, to reject any employment
application, business proposal, or other proposal made by Employee, or made on
Employee’s behalf, or made by or on behalf of any person or entity associated in
any way with Employee, and that any refusal to reemploy or do business with
Employee or anyone associated with Employee or acting on Employee’s behalf shall
legitimately be based upon the terms of this subsection alone and not for any
other reason. For the avoidance of doubt, this subsection shall not operate to
waive or extinguish any rights or claims of Employee that cannot be waived or
extinguished under applicable law. Notwithstanding the foregoing, nothing in
this subsection shall preclude Company or any subsidiary or affiliate of
Company, in its sole discretion, from seeking or initiating a subsequent
employment, business, or other relationship with Employee or a person or entity
associated with Employee.

 
(e)  
Return of Company Property.  In the event of termination of Employee’s
employment, Employee shall immediately return to Company, without limitation,
all papers, materials, reports, memoranda, notes, plans, records, reports,
computer tapes, software, and any other documents or items of whatever nature
owned by Company or supplied to Employee by Company in connection with, or in
the course of, Employee’s employment.

 
(f)  
Cooperation. Employee agrees to fully cooperate with Company and its attorneys
in connection with any pending or future litigation, claim, dispute,
investigation, or other proceeding arising out of or relating to (i) matters of
which Employee has knowledge or, if Employee’s employment has terminated,
(ii) matters of which Employee was involved prior to the termination of
Employee’s employment. Employee’s cooperation shall include, without limitation,
providing assistance to Company’s counsel, experts, and consultants, and
providing truthful testimony in pretrial and trial or hearing proceedings.
Company will use reasonable efforts to minimize interruptions to Employee’s
schedule to the extent consistent with its interests in the matter and will
reimburse Employee for reasonable and appropriate out-of-pocket expenses
actually incurred by Employee in connection with such cooperation, upon
reasonable substantiation of such expenses.

 
(g)  
Code Section 409A. To the extent any severance payments due Employee pursuant to
subsection (b) hereof shall be treated as deferred compensation under Code
Section 409A, payment of such amount shall be delayed until the first day of the
seventh month following the date of Employee’s termination, but only to the
extent that such delay is necessary in order to avoid penalties under Code
Section 409A with respect to payments to a Specified Employee, as defined in
Treasury Regulations Section 1.409A-1(i) upon Separation from Service, as
defined in Treasury Regulations Section 1.409A-1(h).

 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
11.  
Confidential Information.

 
11.1.  
“Confidential Information” is information however delivered, disclosed or
discovered that Employee has, or in the exercise of ordinary prudence should
have, reason to believe is confidential or that Company designates as
confidential, including, but not limited to:

 
(a)  
Company Information:  company proprietary information, technical data, trade
secrets or know-how, including but not limited to: research, processes, pricing
strategies, communication strategies, sales strategies, sales literature, sales
contracts, product plans, products, inventions, methods, services, computer
codes or instructions, software and software documentation, equipment, costs,
customer lists, business studies, business procedures, finances and other
business information disclosed to Employee by Company, either directly or
indirectly in writing, orally or by drawings or observation of parts or
equipment and such other documentation and information as is necessary in the
conduct of the business of Company; and

 
(b)  
Third Party Information:  confidential or proprietary information received by
Company from third parties.

 
11.2.  
Company’s failure to mark any of the Confidential Information as confidential or
proprietary will not affect its status as Confidential Information.

 
11.3.  
Employee agrees that the terms, conditions and subject matter of this Agreement
are considered Confidential Information, except that Employee may disclose the
terms, conditions and subject matter of this Agreement to Employee’s attorneys,
accountants or financial advisors, and spouse or domestic partner.

 
11.4.  
Confidential Information does not include information that has ceased to be
confidential by reason of any of the following: (i) was in Employee’s possession
prior to the date of this Agreement, provided that such information is not known
by Employee to be subject to another confidentiality agreement with, or other
obligation of secrecy to, Company, or another party; (ii) is generally available
to the public and became generally available to the public other than as a
result of a disclosure in violation of this Agreement; (iii) became available to
Employee on a non-confidential basis from a third party, provided that such
third party is not known by Employee to be bound by a confidentiality agreement
with, or other obligation of secrecy to, Company, or another party or is
otherwise prohibited from providing such information to Employee by a
contractual, legal or fiduciary obligation; or (iv) Employee is required to
disclose pursuant to applicable law or regulation (as to which information,
Employee will provide Company with prior notice of such requirement and, if
practicable, an opportunity to obtain an appropriate protective order).

 
11.5.  
Employee shall not, either during or after the termination of Employee’s
employment with Company, communicate or disclose to any third party the
substance or content of any Confidential Information, or use such Confidential
Information for any purpose other than the performance of Employee’s obligations
hereunder. Employee acknowledges and agrees that any Confidential Information
obtained by Employee during the performance of Employee’s employment concerning
the business or affairs of Company, or any subsidiary, affiliate, or joint
venture of Company, is the property of Company, or such subsidiary, affiliate,
or joint venture of Company, as the case may be.

 
11.6.  
Employee agrees to return all Confidential Information, including all copies and
versions of such Confidential Information (including but not limited to
information maintained on paper, disk, CD-ROM, network server, or any other
retention device whatsoever) and other property of Company, to Company
immediately upon Employee’s separation from Company (regardless of the reason
for the separation).

 
11.7.  
The terms of this Section 11 are in addition to, and not in lieu of, any other
contractual, statutory, or common law obligations that Employee may have
relating to the protection of Company’s Confidential Information or its
property. The terms of this Section 11 shall survive for two (2) years following
Employee’s separation from employment with Company.

 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
12.  
Noncompetition and Nonsolicitation.

 
12.1.  
Employee acknowledges that, by reason of Employee’s employment, Employee will
have access to and may acquire considerable knowledge of proprietary or
confidential information concerning Company’s business, operations, sales goals,
marketing plans, business strategies, clients, potential clients, and suppliers,
which information, if known by or disclosed to Company’s competitors or clients,
would place Company at a competitive disadvantage and cause harm to Company.

 
12.2.  
As a condition of employment, Employee agrees to be bound by a separate
Noncompetition Agreement, which shall be executed contemporaneously herewith and
attached to this Agreement as Schedule I.  Additionally, for a period of one (1)
year immediately following the termination of Employee’s employment with Company
(“Restrictive Period”):

 
(a)  
Employee shall not, directly or indirectly, solicit, divert, or take away, or
attempt to solicit, divert, or take away, the business or patronage of any
client, potential client, or account of Company that was a client, potential
client, or account of Company while Employee was employed by Company.

 
(b)  
Employee shall not, directly or indirectly, induce or attempt to induce any
employee of Company, or any of Company’s subsidiaries and affiliates, to leave
the employ of Company, or any of Company’s subsidiaries and affiliates.

 
(c)  
Employee shall not, directly or indirectly, employ or attempt to employ any
person who is an employee of Company, or any of Company’s subsidiaries and
affiliates.

 
(d)  
Employee shall not, directly or indirectly, solicit, induce, or attempt to
induce any customer, supplier, or third party having a business relationship
with Company, or any of Company’s subsidiaries and affiliates, to cease doing
business with, or materially alter its relationship with, Company, or any of
Company’s subsidiaries and affiliates.

 
12.3.  
Employee acknowledges and agrees that every effort has been made to limit the
Restrictive Period and the restrictions placed upon Employee to those that are
reasonable and necessary to protect Company’s legitimate interests.

 
12.4.  
If any restriction set forth in this Section 12 is found by any court of
competent jurisdiction to be unenforceable, it is hereby agreed that this
Section 12 shall be interpreted to extend only over the maximum period of time,
range of activities or geographic area as to which it may be enforceable.

 
13.  
Equitable Relief and Legal Action.

 
13.1.  
Employee acknowledges and agrees that Employee’s breach of Section 11 or Section
12 of this Agreement will cause Company substantial and irreparable harm, and
therefore, in the event of any such breach, in addition to such other remedies
that may be available to Company, Company shall be entitled to equitable relief,
including specific performance and injunctive relief.

 
13.2.  
In the event that legal action is commenced to enforce this Agreement and
Company is the prevailing party, Employee acknowledges and agrees that Company
shall be entitled to an award of costs and reasonable attorneys’ fees, plus
interest.

 
14.  
Ownership of Intellectual Property.

 
14.1.  
For purposes of this Agreement, the term “Intellectual Property” shall mean all
trade secrets, ideas, inventions, designs, developments, devices, methods and
processes (whether or not patented or patentable, reduced to practice) and all
patents and patent applications related thereto, all copyrights, copyrightable
works and mask works and all registrations and applications for registration
related thereto, all confidential information, and all other proprietary rights
contributed to, or conceived or created by, Employee or anyone acting on
Employee’s behalf (whether alone or jointly with others) at any time during the
course of Employee’s employment that (i) relate to the business or to actual or
anticipated research or development for Company; (ii) result from any services
that Employee or anyone acting on Employee’s behalf performs for Company; or
(iii) are created using the equipment, supplies, or facilities of Company.

 
14.2.  
All Intellectual Property is, shall be and shall remain the exclusive property
of Company.  Employee hereby assigns to Company all right, title and interest,
if any, in and to the Intellectual Property; provided, however, that, when
applicable, Company shall own the copyrights in all copyrightable works included
in the Intellectual Property pursuant to the “work-made-for-hire” doctrine
(rather than by assignment), as such term is defined in the Copyright Act of
1976.  All Intellectual Property shall be owned by Company irrespective of any
copyright notices or confidentiality legends to the contrary that may be placed
on such works by Employee or by others. Employee shall ensure that all copyright
notices and confidentiality legends on all work product authored by Employee or
anyone acting on Employee’s behalf shall conform to Company’s practices and
shall specify Company as the owner of the work.

 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
15.  
Legal Right and Conflict of Interest.

 
15.1.  
Employee covenants and warrants that Employee has the unlimited legal right to
enter into this Agreement and to perform in accordance with its terms without
violating the rights of others or any applicable law, and that Employee has not
and shall not become a party to any other agreement of any kind and shall not
perform any work or service on behalf of any individual, business, corporation,
or organization that would create a conflict of interest in the performance of
Employee’s obligations under this Agreement.

 
15.2.  
Employee agrees to conduct Employee’s personal affairs in a manner that does not
conflict with Company’s interests.  Employee agrees not to enter into any
transaction, acquire any interest, or take any action that is contrary to
Company’s interests or incompatible with Employee’s duty of loyalty to Company
and Employee’s obligations under this Agreement.

 
15.3.  
Employee acknowledges and agrees that Employee will not, directly or indirectly
(whether as a director, officer, partner, employee, agent, or stockholder of
another company), compete with Company, or furnish any service to Company or its
customers, as an independent contractor, while employed by Company.  Employee
further agrees that Employee will not use Company’s name to further Employee’s
personal interests.

 
16.  
Force Majeure.  Company shall have no liability under this Agreement if
performance by Company of its obligations hereunder shall be prevented,
interfered with, interrupted or omitted because of any act of God, act of
terrorism, failure of facilities, labor dispute, or government or court action,
or any other cause beyond the control of Company.

 
17.  
Notices.  All notices and other communications required or permitted to be given
by this Agreement shall be in writing and shall be deemed received if and when
either hand delivered and a signed receipt is given thereof, delivered by
overnight courier (e.g., FedEx), or delivered by registered or certified United
States mail, return receipt requested, postage prepaid and addressed as follows,
or at such other address as any party hereto shall notify the other of in
writing:

 
If to Company:                                     Radio One, Inc.
1010 Wayne Avenue, 14th Floor
Silver Spring, Maryland  20910
Attention:  Chief Executive Officer
 
Copy to Company Attorney:             Radio One, Inc.
1010 Wayne Avenue, 14th Floor
Silver Spring, Maryland  20910
Attention:  General Counsel
 
If to Employee:                                     Linda J. Vilardo
(At last known address on file with Company)
 
18.  
Code Section 409A Compliance. To the extent applicable, it is intended that the
compensation and benefits arrangements under this Agreement be in full
compliance with Code Section 409A.  This Agreement shall be construed in a
manner to give effect to such intention.  In no event whatsoever (including, but
not limited to as a result of this Section or otherwise) shall Company or any of
its subsidiaries or affiliates be liable for any tax, interest or penalties that
may be imposed on Employee by Code Section 409A.  Neither Company nor any of its
subsidiaries or affiliates shall have any obligation to indemnify or otherwise
hold Employee harmless from any or all such taxes, interest or penalties or
liability for any damages related thereto. Employee acknowledges that Employee
has been advised to obtain independent legal, tax or other counsel in connection
with Code Section 409A.

 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
19.  
Miscellaneous Provisions.

 
(a)  
No Assignment or Delegation.  Employee acknowledges that the services to be
rendered by Employee pursuant to this Agreement are unique and personal, and
agrees that Employee shall not assign any of Employee’s rights nor delegate any
of Employee’s duties under this Agreement.

 
(b)  
Inurement.  This Agreement shall inure to the benefit of, and be enforceable by,
any successors or assigns of Company.

 
(c)  
No Waiver.  Failure to invoke any right, condition, or covenant in this
Agreement by either party shall not be deemed to imply or constitute a waiver of
any right, condition, or covenant of this Agreement.

 
(d)  
Severability and Enforceability.  In the event that any provision of this
Agreement shall be held invalid by a court of competent jurisdiction, such
provision shall be deleted from the Agreement, which shall then be construed to
give effect to the remaining provisions thereof. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision.  Similarly, if the scope of
any restriction or covenant contained herein should be or become too broad or
extensive to permit enforcement thereof to its full extent, then the parties
hereto agree that a court of competent jurisdiction should enforce any such
restriction or covenant to the maximum extent permitted by law.

 
(e)  
Governing Law.  This Agreement and the relationship among the parties shall be
construed under and governed by the laws of the State of Delaware, without
regard to the conflict of laws rules thereof.

 
(f)  
Headings.  The headings in this Agreement are solely for convenience of
reference and shall be given no effect in the construction or interpretation of
this Agreement.

 
(g)  
Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one instrument.

 
(h)  
Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes all previous written or oral agreements, offers, representations,
warranties, statements, correspondence, and understandings between the parties
with respect to the subject matter hereof. This Agreement cannot be amended or
modified except by a written agreement signed by all parties hereto.

 
IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the day and year first above written.
 
 
RADIO ONE,
INC.                                                                                   LINDA
J. VILARDO


By:                                                                         
Signature:                                                                
    Peter D. Thompson


Title:           Executive Vice
President                                                                
Address: 
                                  


Date:                                                                                                                       
Date:                                                                
 
 
 
 
 
 
 
 
9

--------------------------------------------------------------------------------

 
